Citation Nr: 0718061	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
head injury, which is manifested as left sided numbness.

2.  Entitlement to service connection for status post 
carcinoma of the bladder with hematuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for numbness of the left side, including 
as due to head trauma.
The veteran was originally denied service connection for 
numbness of the left side in a June 2002 RO decision.  The 
veteran did not file a timely notice of disagreement (NOD) as 
to the propriety of that decision, rendering it final.  38 
U.S.C.A. § 7105(c).  A June 2004 RO decision denied his claim 
for service connection for numbness of the left side, 
including as due to head trauma.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  Additionally, the matter of entitlement to 
service connection for status post carcinoma of the bladder 
with hematuria also comes before the Board from a June 2002 
RO denial.  

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for the residuals of a head 
injury, which is manifested as left sided numbness.  
Additional evidentiary development, however, is required 
prior to further consideration of the underlying claim.  In 
addition, as explained in the REMAND below, the Board must 
remand the issue of service connection for status post 
carcinoma of the bladder with hematuria to inform the veteran 
of his due process rights concerning the appeal of this 
issue.  Thus, the issues of entitlement to service connection 
for the residuals of a head injury and service connection for 
status post carcinoma of the bladder with hematuria are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for numbness of the left side in a final rating 
decision dated in June 2002; the veteran did not appeal the 
RO's decision within the applicable time period.
 
2.  Evidence received since the final June 2002 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for the residuals of a head injury, 
which is manifested as left sided numbness.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for numbness of the left side is final.  38 U.S.C.A. § 
7105(c) (West 2002).
 
2.  Evidence received since the June 2002 rating decision 
denying service connection for the numbness of the left side 
is new and material, and the veteran's claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for the residuals of a head injury, 
which is manifested as left sided numbness.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for the residuals of a head injury, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, a June 2002 RO decision denied service 
connection because numbness of the left side is not 
considered an actually disabling condition and no underlying 
condition was diagnosed which could have been related to the 
veteran's active duty service.  Further, the decision noted 
that the veteran's service medical records did not show that 
he was ever treated for or diagnosed with left sided numbness 
while on active duty.  Because the veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final June 2002 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final June 2002 rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).

The evidence associated with the veteran's claims file 
subsequent to the June 2002 decision includes a June 2004 
private medical opinion that contains an opinion relating the 
veteran's in-service head injury to a diagnosis of left 
facial and left upper extremity neuritis and a December 2004 
QTC examination (sponsored by VA) opinion that acknowledged 
that the veteran reported left sided numbness and likely 
suffered a head injury in-service but found no objective 
evidence of a current diagnosis.

As noted, the veteran's claim was previously denied on the 
basis that there was no evidence of a current diagnosed 
disability because numbness is not considered a disability.  
The veteran has now provided private medical evidence showing 
a diagnosis of left facial and left upper extremity neuritis 
and an opinion relating the diagnosis to a head injury in 
service.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the private medical 
opinion raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since June 
2002 warrants a reopening of the veteran's claim of service 
connection for the residuals of a head injury, which is 
manifested as left sided numbness, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of a head 
injury, which is manifested as left sided numbness, is 
reopened; and to that extent only, the appeal is granted.


REMAND

As set forth above, the veteran contends that he experiences 
left sided numbness which is causally related to an in-
service head injury.  After having carefully considered the 
matter, the Board believes that additional development is in 
order prior to further appellate consideration.

The Board concludes that now that the claim has been 
reopened, the veteran should undergo a VA neurological 
examination in connection with his claim to determine if his 
in-service head injury is related to his reported left sided 
numbness.  38 C.F.R. § 3.159(c)(4).  The Board notes that 
there are two opinions pertaining to the claim on record.  A 
private opinion from Dr. R.A.H., D.O., who specializes in 
internal medicine, dated in June 2004 related the veteran's 
in-service head injury to a diagnosis of left facial and left 
upper extremity neuritis.  However, a December 2004 VA 
opinion from Dr. A.D., D.O., who specializes in family 
practice medicine, acknowledged that the veteran reported 
left sided numbness and likely suffered a head injury in-
service, but found no objective evidence of a current 
diagnosis.  A summary of both opinions is outlined below.  

Dr. R.A.H. indicated that he had reviewed the veteran's 
service medical records, to include the December 1969 finding 
of a right subconjunctival hemorrhage of the face.  The 
veteran informed Dr. R.A.H. that he has experienced tingling 
and numbness in the left side of his face as well as numbness 
of the left arm, hand, and leg since the injury in service.  
The veteran presented with complaints of left facial, arm, 
hand, and finger numbness and intermittent left leg numbness.  
Physical examination revealed a lateral scar over the right 
eyebrow.  The veteran had neurosensory loss over the left 
facial structures, left side of the neck, and numbness 
involving the left hand and fingertips.  The diagnosis was 
moderate to severe chronic and permanent left facial and left 
upper extremity neuritis.  Dr. R.A.H. opined, in sum, that 
the combination of the current clinically detected 
neurosensory loss involving the left side of the face, left 
arm, and left leg must be accounted for by the traumatic 
right brain injury the veteran sustained in December 1969, 
which produced a concussion and traumatic contusion of the 
right parietal sensory motor cortex.  He ruled out a 
peripheral nerve injury alone or a cervical injury alone as 
causes of his current symptoms.  Dr. R.A.H. stated that there 
was no medical question that the veteran's current symptoms 
were 100 percent consistent with the traumatic brain injury 
and concussion/contusion suffered in service.  

During the December 2004 VA examination, the veteran reported 
to Dr. A.D. that he began to experience numbness on the left 
side of his face and tingling in his left fingers 20 years 
ago and since that time, the numbness has progressed to the 
left arm, left side of his face, left hand, and left leg.  It 
was noted that a MRI of the head and neck done sometime in 
the past was negative.  Physical examination revealed a scar 
on the lateral right eyebrow.  Cranial nerve examination II-
XII was within normal limits, there was no peripheral nerve 
involvement, and neurological examination of the upper and 
lower extremities showed both normal motor and sensory 
functions.  After reviewing the veteran's service medical 
records, Dr. A.D. noted that he was unable to make a 
diagnosis with regard to the veteran's claimed condition of 
numbness of the left side of his face, left side of his left 
arm, hand, and left leg secondary to a laceration of his 
right eyebrow and bruises of the face and right side while on 
active duty because there was no pathology to render a 
diagnosis.  He opined that it was less likely than not that 
the veteran's numbness of the left face, left arm, hand, and 
leg secondary to the trauma was caused by the laceration of 
the eye, face, and right side during service.  Dr. A.D. added 
that in all probability the veteran sustained a probable 
right sided bleed in his brain and that his condition did not 
have to occur at the time of the trauma in service, but it 
could have occurred later.  Dr. A.D. acknowledged that the 
veteran gave symptomatology of a right-sided brain injury 
causing numbness of the left side of his body, but there was 
no objective evidence supporting a diagnosis.  

Both opinions were presumed credible for purposes of 
reopening the claim.  Justus, 3 Vet. App. 510 at 513.  
However, after reopening the claim and reviewing the 
evidence, the Board observes that both opinions are 
insufficient to decide the claim.  Importantly, Dr. R.A.H. 
diagnosed the veteran with neuritis without explaining what 
testing he used while, in contrast, Dr. A.D. stated that he 
performed neurological tests and did not find that the 
veteran had any objective symptomatology to support a 
diagnosis.  The Board finds that Dr. R.A.H. did not 
thoroughly explain how he reached his conclusions.  
Specifically, although the Board acknowledges that Dr. R.A.H. 
stated he performed a physical examination, he did not 
specify what neurological testing he used to be determine 
that the veteran had moderate to severe chronic and permanent 
left facial and left upper extremity neuritis.  Additionally, 
the Board is unclear whether Dr. A.D. linked the veteran's 
left sided numbness to his in-service injury.  Dr. A.D. 
appeared to acknowledge that the veteran could have sustained 
a probable right sided bleed in his brain in-service, but 
then stated that this injury could have occurred later.  
Further, the Board notes that neither examiner is a 
neurologist.  The Board finds that a neurological examination 
with complete neurological testing is necessary to determine 
if the veteran has a current diagnosis, and if so, whether it 
is related to his in-service head injury that occurred in 
December 1969.

Further, the Board notes that medical records from a private 
neurological center, N.A., dated in May 1999 appear to be 
incomplete.  The available records are bills that show that 
neurological testing was performed regarding the veteran's 
complaint of numbness on the left side of his body.  However, 
the results of the neurological testing are not on record.  
The Board finds that on remand attempts should be made to 
locate the neurological tests performed by N.A., to include 
any MRIs, EEGs, EMGs, or nerve conduction tests.

Therefore, based on the aforementioned, the Board has an 
obligation to seek additional medical evidence.  See 38 
U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(a); see also Colvin v. 
Derwinski, 1 Vet. App.171, 175 (1991) ("If the medical 
evidence of record is insufficient, or, in the opinion of the 
[Board], of doubtful weight or credibility, the [Board] is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or [quoting] 
recognized treatises").  These findings should be assessed 
along with the evidence already of record, notably December 
1969 service medical record finding of a right 
subconjunctival hemorrhage with bruising on the veteran's 
nose and the right side of his face and a two centimeter 
laceration over his right eyebrow, two medical opinions, and 
May 1999 N.A. records.

Additionally, as noted in the introduction, the Board notes 
that the veteran filed a timely notice of disagreement (NOD), 
received by VA in April 2003, in regards to a June 2002 RO 
decision that denied him service connection for status post 
carcinoma of the bladder with hematuria.  The RO issued an 
October 2003 statement of the case (SOC) on that issue.  
Although the veteran indicated on his Form 9, received by 
January 2004, that he would like his claim reconsidered if 
and when bladder cancer is added to the list of diseases for 
which service connection is presumed based on exposure to 
herbicides, he did not, with this request, definitely 
withdraw his appeal.  Further, VA cannot hold a claim or an 
appeal open indefinitely waiting for a law to be changed or 
amended.  However, the Board notes that the veteran's 
substantive appeal is untimely as it was not perfected within 
one year of the RO decision (June 2003) or within 60 days of 
the issuance of the SOC (December 2003), the later date.  
38 C.F.R. § 20.302(b)(1).  The Board is required to inform 
the veteran of the laws and regulations governing untimely 
substantive appeals and its intention to dismiss the appeal 
for this reason before dismissing such appeal for lack of 
jurisdiction.  Usually the Board advises appellants of this 
matter by letter.  However, since this case must be remanded 
for development of service connection for the residuals of a 
head injury, which is manifested as left-sided numbness, the 
Board will instruct the RO to follow their proceedings for an 
administration appeal and provide the veteran with his appeal 
rights regarding the dismissal.  38 C.F.R. §§ 19.33 and 
19.34 .  If he perfects an appeal of the dismissal issue, 
that issue may be forwarded to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a copy of the 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006) notice information.

2.  A release form should be obtained from 
the veteran in order to for the RO to 
attempt to obtain any additional records 
from N.A. dated in May 1999 relevant to 
his claim.  The Board is particularly 
interested in any neurological tests 
undertaken at the time to include MRIs, 
EMGs, EEGs, and nerve conduction tests.  

3.  Only after the development requested 
in paragraphs 1 and 2 is completed, or the 
veteran indicates he has nothing further 
to submit or request, the RO should then 
arrange for a neurological examination.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder, please evaluate the veteran's 
complaints of left sided numbness and 
provide a diagnosis related to any 
objective symptomatology that is present.  
If it is not possible to provide a 
specific diagnosis, so state.  
Additionally, please specify if a 
diagnosis is only possible based on the 
veteran's subjective symptomatology.  The 
examiner should state the neurological 
testing undertaken and provide a complete 
rationale for all conclusions reached.  

b.  State a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any left sided 
numbness is related to the head injury 
the veteran suffered in December 1969, as 
opposed to being due to some other factor 
or factors.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.)  Please refer to the 
December 1969 medical record finding of a 
right subconjunctival hemorrhage with 
bruising on his nose and the right side 
of his face and a two centimeter 
laceration over his right eyebrow.  
Please also note the June 2004 opinion 
from Dr. R.A.H that related the veteran's 
in-service head injury to a diagnosis of 
left facial and left upper extremity 
neuritis .  The examiner should also 
refer to Dr. A.D.'s December 2004 opinion 
that it was less likely than not that the 
veteran's numbness was caused by his in-
service injury with clarification that in 
all probability the veteran sustained a 
probable right sided bleed in his brain 
and that his condition did not have to 
occur at the time of the trauma in 
service, but it could have occurred 
later, and acknowledgement that the 
veteran gave symptomatology of a right-
sided brain injury causing numbness of 
the left side of his body, with 
conclusion that there was no objective 
evidence supporting a diagnosis.  
Additionally, please consider the 
neurological tests from N.A. dated in May 
1999 if obtained on remand.  

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for the 
residuals of a head injury, should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

5.  Given the untimeliness of the 
substantive appeal for the issue of 
service connection for status post 
carcinoma of the bladder with hematuria, 
the RO should follow its procedures for an 
administrative appeal and provide the 
veteran with his appeal rights regarding 
the dismissal of the appeal.  38 C.F.R. 
§§ 19.33, 19.34.  If and only if he 
perfects an appeal of the dismissal issue, 
that issue may be forwarded to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


